Case 19-16133   Doc 31-3   Filed 08/28/19 Entered 08/28/19 10:03:56   Desc Payment
                                 History Page 1 of 5
Case 19-16133   Doc 31-3   Filed 08/28/19 Entered 08/28/19 10:03:56   Desc Payment
                                 History Page 2 of 5
Case 19-16133   Doc 31-3   Filed 08/28/19 Entered 08/28/19 10:03:56   Desc Payment
                                 History Page 3 of 5
Case 19-16133   Doc 31-3   Filed 08/28/19 Entered 08/28/19 10:03:56   Desc Payment
                                 History Page 4 of 5
                                                                                                                                           Case 19-16133         Doc 31-3     Filed 08/28/19 Entered 08/28/19 10:03:56         Desc Payment
                                                                                                                                                                                    History Page 5 of 5




Loan                                   Case#                              Filing State

 Date EA and/or   Who filed the POC/
                                         Effective Date   Interest Rate      Total       Principal   Interest   Escrow   Filed/Missed?   Missed P&I         Missed Escrow      Month    Total Missed amount              Internal Comments                                   ARM BKAJ COMMENT                                        ESCROW BKAJ COMMENT
  Arm was ran      and or notice?
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00                                                                            0
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00                                                                                         Requested $224.04 credit due to increased
                                                                             $0.00        $0.00       $0.00     $0.00                                                                                             Escrow of 12 payments at $18.64             PLEASE DEBIT $103.44 FROM BL AND CREDIT BR SUSPENSE   Please move $ 474.04 from BL and place in the Escrow Account
                                                                             $0.00        $0.00       $0.00     $0.00                                                                                                 (12/1/2017 to 11/1/2018)
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00
                                                                             $0.00        $0.00       $0.00     $0.00     To be Filed
                                                                             $0.00        $0.00       $0.00     $0.00

                                                                             $0.00        $0.00       $0.00     $0.00                                 Credit for missed PCN                    $0.00
                                                                                                                                                                                                                                                          `
